Appeal by defendant, as limited by his brief, from a resentence of the County Court, Rockland County, imposed November 30, 1971, upon a conviction for criminal trespass in the second degree, on a plea of guilty, the resentence being a term of six months in the Rockland County Jail. Resentenee reversed, as a matter of discretion in the interest of justice, and the original sentence is reinstated, i.e., a term of three years’ probation and a $250 fine. The fine is to be paid within 10 days after entry of the order to be made hereon. Under all the circumstances herein, we are of the opinion that the imposition of a jail sentence (six months) was excessive and that the court below should not have changed the original sentence. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.